DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 8, 10-12, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the limitation “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit card account.”-see claims page 3.  
The Specification describes that an account management system implements this process, see for example, the Specification Summary of the Invention page 2, paragraph 1, lines 4-11 recites: 
“The account management system further modifies the financial data over time and processes the financial data to generate a value representative of a current value, implements individual credit or debit card accounts with corresponding credit or debit cards that are personal to at least a subset of the users, generates and maintains a record of account transactions using the credit or debit accounts, for each credit or debit card account, specifies a first data value and manages transactions using the first data value as a limit on transaction processing, and implements a process that links the first data value to a credit or debit card.”

 	

Specification, page 2, para. 4 to page 3 recites:
 “The user interface system permits the users to select and accept one or more of the offer messages, and in response, the account management system attaches a restriction characteristic to the financial data in the account management system that links the portion of the financial data corresponding to the designated first financial value of that user to the user's credit or debit card account.” 
Figure 2, step 520, recites “Account management system links a credit or debit card to a first data value.”
[AltContent: arrow] 
    PNG
    media_image1.png
    795
    406
    media_image1.png
    Greyscale

Regarding the “restriction characteristic”, the Specification recites that “the account management system attaches a restriction characteristic to the financial data in the account management system.”  There is a lack of written description in the Specification for the claim limitation “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit card account.”
	For purposes of examination, the limitation, “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit card account” will be interpreted as “the account management system links a credit or debit card to a first data value.”

The remaining claims are rejected due to the dependency to claim 31.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 8, 10-12, 31 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  31 to illustrate, the limitations of store records of user accounts containing financial data of individual users; determine and store records of one or more individual financial accounts for a plurality of first users that have financial accounts …; calculate a current investment value for each of the one or more financial accounts…; create purchase card accounts associated with the financial accounts and issue a physical credit or debit card for the purchase card account to the users; manage account transactions against the purchase card accounts using the associated financial accounts; generate a user interface for the users that includes interactive options that provides individual users with the option to manipulate data stored by the user interface system… including allowing individual users to designate at least two planned data characteristics, the two planned data characteristics comprising at least a first financial value and associated budget type, wherein the user interface system is configured to communicate with the account management system and in response, provide users with the opportunity to selectively designate financial information …;  generate interactive options that provide individual merchant users the opportunity to enter a discount offer message based upon data characteristics received from a first merchant…; issue a message that includes the discount offer to a first user; wherein the user interface systems permits the users to select and accept one or more of the offer messages, and in response, attaching a restriction characteristic to the financial data of the corresponding user …, the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user's credit or debit card account, and receives data generated from transactions by individual users that accepted a particular offer message and used their credit or debit card for the transactions; in response to acceptance of an offer message, monitor transactions of the user with the merchant on the credit or debit card during the predetermined time period and determine whether the restriction has been satisfied by determining whether one or more account transactions totaling the first financial value were not executed using the debit or credit card during predetermined period has ended; in response to determination, execute an action that charges an amount to the financial accounts of the corresponding user if restriction has not been satisfied and send a message to the merchant; automatically applying,  the discount percentage from corresponding user-accepted offers  to the transaction amount and transmitting the transaction amount reduced by discount percentage ,as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions,  but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for methods and systems for creating, offering, and administering financial accounts that provide discounts and/or rewards which is a commercial interaction. The mere nominal recitation of a system comprising:  an account management computing system comprising a first database; a user interface system comprising a first communications interface that is coupled to the account management system, wherein user interface system interacts with user devices;  a merchant interface computing system coupled to the account management computing system and user interface system;  a remote computing device; a point of sale system comprising a plurality of point of sale devices; and a payment processor do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a system comprising:  an account management computing system comprising a first database;  a user interface system comprising a first communications interface that is coupled to the account management system, wherein user interface system interacts with user devices;  a merchant interface computing system coupled to the account management computing system and user interface system;  a remote computing device; a point of sale (POS) system comprising a plurality of point of sale devices; and a payment processor. The additional elements are recited at a high-level or generality (i.e., as a system performing a generic computer functions of determining and storing records of one or more individual financial accounts, calculating a current investment value for each financial account, creates a purchase card account and issues a physical credit or debit card, manages account transactions, generate a user interface that includes interactive options providing user with option to manipulated stored data , a merchant interface computing system generating interactive options that provide merchant users the opportunity to enter a discount offer message and issuing message to user; monitoring transactions of user with the merchant and credit or debit card, executing an action that charges an amount to the financial account of the user, a point of sale system that executes purchase transactions and transmits transaction amounts to a payment processor) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an account management system comprising a database, a user interface system, remote user devices, a merchant interface computing system, a point of sale system comprising a plurality of POS devices and a payment processor, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 8, 10-12  simply help to define the abstract idea.  The additional elements of a rewards computing system coupled to the account management computing system of claim 8 is recited at a high-level or generality (i.e., a rewards computing system, coupled to the account management computing system, that generates and manages rewards generated from the account transactions executed using the debit or credit card with the first merchant) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 8, 10-12, 31 is/are ineligible.
Response to Arguments
7.	In response to the amendment of claims 11 and 12, the Examiner withdraws the 35 U.S.C. § 112(b) rejection regarding the phrase “the card.”
Applicant argues that claim 31 has been amended to clarify the claim language to include an antecedent reference to the term “financial data” and points to Fig. 1E and published specification ¶¶[0123-0126 as providing a description of the claimed subject matter.  As indicated in the 35 USC 112(a) rejection above, there is a lack of written description in the Specification for the limitation, “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit card account”   As explained above, the Specification recites that the account management system, not the restriction characteristic, links the portion of the financial data corresponding to the designated first financial value of that user to the user's credit or debit card account. 
Applicants further suggest that Fig. 1E, steps 430 and 435 provides support for this claim limitation.  The steps in Fig. 1E however, recite “Account management system attaches restriction associated with selected offers to user’s financial resources such as by restricting the use of financial data or first data value and applying restriction data,” and financial resources (e.g., a portion thereof) becomes restricted by apply [sic] restriction to data characteristics, (e.g., so as to restrict to transactions involving merchant(s) associated with selected merchant offer(s)).”    The steps do not show that “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit account” as claimed.
Applicant further argues that a similar phrase was used in the originally filed independent claim 7, (i.e., claims filed on 8/20/2014).  Claim 7 of the originally filed claim set, recites, “and in response, the account management system attaches a restriction characteristic to the financial data in the account management system that links the portion of the financial data corresponding to the designated first financial value of that user to the user's credit or debit card account.”  This claim limitation does not recite that “the restriction characteristic links a portion of the financial data corresponding to the designated first financial value of that user to the user’s credit or debit account.”  See reasons expressed by the Examiner above and citations to Specification and Fig. 2 item 520.  The Examiner suggests that the Applicant amend the claim limitation to track what is recited in the Specification.  
Regarding the rejection of the claims under 35 USC 101, Applicant argues that the claims are directed to patent eligible subject matter and alleges that the Examiner has overgeneralized the claim and did not consider the entire wording of the claim features and pick and chooses which terms are considered.  The Examiner respectfully disagrees.  The office has established a prima facie case. Each claim was given the proper analysis under the test set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 50-57 (Jan. 7, 2019) (“Guidance”).  The office has identified the judicial exception, explained why it is consider an exception, therefore, the analysis under 2A is complete and sufficient based on the USPTO guidance.
The claimed invention allows for methods and systems for creating, offering, and administering financial accounts that provide discounts and/or rewards which under Step 2a of the Guidance, is a commercial interaction falling into the Certain Methods of Organizing Human Activity grouping of abstract ideas. The mere nominal recitation of a system comprising:  an account management computing system comprising a first database; a user interface system comprising a first communications interface that is coupled to the account management system, wherein user interface system interacts with user devices;  a merchant interface computing system coupled to the account management computing system and user interface system;  a remote computing device; a point of sale system comprising a plurality of point of sale devices; and a payment processor do not take the claim out of the methods of organizing human activity grouping.
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) as is the case here.  
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., an account management computing system comprising a first database;  a user interface system; user devices;  a merchant interface computing system;  a remote computing device; a plurality of point of sale devices; and a payment processor.  The account management computing system comprising a first database;  a user interface system; user devices;  a merchant interface computing system;  a remote computing device; a plurality of point of sale devices; and a payment processor are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications. The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  
On page 4 of the Remarks, Applicant contends that the POS system is a specialized system and that general statements in the specification do not overrule the specific language of the claim reciting the POS system and therefore, the Office Action did not adequately meet its burden in respect to these remarks.  The argument is not convincing.  The POS system is claimed performs ordinary computer functions of executing purchase transactions, automatically applying a discount percentage to a transaction amount, and transmitting this amount less the discount to a payment processor.  The POS system is functioning in its ordinary capacity.  The POS system is not an improvement in technology nor an improvement in a technical filed. A determination amply supported by, and fully consistent with the Specification (see, e.g., Spec., p. 13, para. 4. “The computing environment includes one or more servers which communicate with a distributed computer network via communication channels, whether wired or wireless, as is well- known to those of ordinary skill in the pertinent art,” and  Spec. p. 13, para. 5, “It should be appreciated that the subject technology can be implemented and utilized in numerous ways, including without limitation as a process, an apparatus, a system, a device, a method for applications now known, and later developed, or a computer-readable medium”) (emphasis added).
	It is further noted that upon review of the specification, the Examiner is unable to ascertain how the claims use the POS system in a manner other than their customary, generic use. 
Applicant argues that the claims are patent-eligible because they purportedly are more than a drafting effort designed to monopolize the judicial exception. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

On page 6  of the Remarks, Applicant alleges that the Examiner has not presented supporting evidence as required by the Berkheimer Memo.   The Examiner respectfully disagrees.  The rejection above states that the additional elements, i.e.,  an account management computing system comprising a first database;  a user interface system comprising a first communications interface that is coupled to the account management system;  a merchant interface computing system coupled to the account management computing system and user interface system;  a remote computing device; a point of sale system comprising a plurality of point of sale devices; and a payment processor are recited at a high-level or generality such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Express written support is required when the rejection states that the additional elements recited in the claims are “well-understood, routine, and conventional” as indicated in  MPEP 2106.05(d).  The “well-understood, routine and conventional” consideration (MPEP 2106.05(d)) which should therefore not be confused with the consideration under MPEP 2106.05(h).  See Berkheimer Memo issued by the Office on April 19, 2018.
On pages 6-7 of the Remarks, Applicant argues that there are a number of technology improvements incorporated in the present claims such as improvements that relates to individual or in combination to point of sale (POS) technology because the claimed system automatically applies a discount to the transaction amount when the user presents their “linked” debit or credit card at the point of sale device. Applicant further argues that the payment process as claimed requires a physical presentation of the card and includes swiping or chip card insertion, which is less susceptible to human error and does not rely on matching codes for coupons.  
The arguments are not persuasive because the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The additional limitations of the dependent claims do not add an inventive concept to the abstract idea because they are further define the abstract idea and field of use, or as described above, perform generic computer functions in conjunction with the abstract idea and does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an improvement to a business process not an improvement to the functioning of the computer or an improvement to a technical field.
The applicant argues as in Bascom, the technology has non-business improvement value such as increased reliability (fewer errors), improved speed of processing, reduction in hardware components, and reduction in physical space (e.g., no need for scanners).   The Examiner respectfully disagrees. 
In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347-49.  Under step two, the court found that the limitation of the claims, taken individually, recited a generic computer, network, and Internet components which were not inventive themselves.  Id. at 1349-52.  However, the court found that the ordered combination of these limitations provided the requisite inventive concept.  Id.  The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.  The design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.”  Id.  
This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was a “technical improvement over prior art ways of filtering such content.”  Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and software based invention[] that improve[s] the performance of the computer system itself.”” Id. at 1351 (citation omitted). 
The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The claims in this application specify  determining and storing records of one or more individual financial accounts, calculating a current investment value for each financial account, creating a purchase card account and issuing a physical credit or debit card, managing account transactions, generating a user interface that includes interactive options providing user with option to manipulate stored data , generating interactive options that provide merchant users the opportunity to enter a discount offer message, issuing a message to user; monitoring transactions of user with the merchant and credit or debit card, executing an action that charges an amount to the financial account of the user, executing purchase transactions and transmitting transaction amounts to a payment processor but they do not include any requirement for performing the claimed functions of determining and storing records, calculating a value, creating an account, issuing payment cards, managing transactions, generating user interfaces, generating interactive options on the interface, issuing a message, monitoring transactions, executing an action, executing a purchase transaction, and transmitting payment transactions amounts to a payment processor by use of anything but entirely conventional, generic technology.
Furthermore, the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a computing system, database user/merchant interface systems, remote computing devices, a POS system and a payment processor, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 

For the reasons state above, the claims are ineligible under 35 USC 101.	
	Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,380,605 (Groff et al.) -cited for receiving, by the software executing on at least one processor of the POS system that is separate from the fuel pump, additional items for purchase from said customer through the initiated transaction that is in addition to the fuel being purchased by the customer; d) determining, by the software of the POS system, one or more  discounts associated with multiple forms of payment and based at least in part on a purchase mix of the additional items including the fuel, wherein determining further includes accounting for the purchase mix as: i) a total amount for purchase, ii) specific items purchased or a combination of items purchased, iii) a total number of items or specific types of items purchased, iv) a loyalty level for the customer, payment promotions,  v) discounts available, vi) a specific payment type, and vii) a manner of using specific payment types selected from: a contactless payment card, a contact payment card, a swiped account card, and an account keypad entry, and wherein determining further includes obtaining, by the software of the POS system, the multiple forms of payment as a broadcast from a mobile device of the customer that identifies customer forms of payments for the customer; e) presenting, by the software of the POS system, specific ones of the one or more discounts associated with each of the multiple forms of payment based on the processing of (d) to said customer before the customer provides a customer-selected form of payment from the multiple forms of payment, wherein presenting further includes providing the specific ones of the one or more discounts and each of the associated multiple forms of payment to the mobile device for selection by the customer on the mobile device; f) receiving, by the software of the POS system, the customer-selected form of payment from said customer through communication with the mobile device; g) applying, by the software of the POS system, the discount associated with the customer-selected form of payment and thereby associating the discount with the customer-selected form of payment for the transaction during operation of the fuel pump by the customer, and wherein applying further includes applying the discount based on the purchase mix.

US 2014/0129435 (Pardo et al.)-cited for promotions associated with a merchant and a particular payment card and the promotions applied to purchase upon the customer using the payment card to process the payment.

US 2013/0282468 (Michael)-cited for a debit card customer with a debit card account linked with a loyalty program account for the merchant's loyalty program can choose to redeem a reward associated with the loyalty program at time of purchase.

US 2013/0179245 (Simonoff)-cited for a system and method for providing incentives to users for using payment instruments to complete a financial transaction including display, on the display 906 of user device 110, information relating to payment instruments that are available to the user and that are associated with incentives provided by the merchant when the user uses the payment instruments to fulfill a financial transaction with the merchant, as described herein; and [0086] an optional transaction processing module that receives information for a payment instrument (e.g., information received from a credit card in response to a swipe of a credit card, etc.) and provides the information for the payment instrument to payment processor server 112 to authorize a financial transaction between a user and a merchant, as described herein.

	
	 WO 2013/066982 A1 (Hollander et al.)- cited for its reference to a smart terminal processor recognizing that the card is a registered card and cause transaction data to be communicated to a third party processor that determines, for example, from the associated database  whether or not, for example, there is a redemption involved. For example, a consumer may go to a discount coupon website and register his or her card, such as a credit or debit card, and buy a discount coupon. When the consumer goes to a merchant and swipes the card at the smart terminal for embodiments of the invention, a "Redemption" button or icon may be selected at the smart terminal. If there are multiple coupon promotions, for example, a "Redemption— Promotion Number One" or a "Redemption— Promotion Number Two" button or icon may be selected at the smart terminal. The swiped card may be recognized by the smart terminal processor 10 because the card was registered on the system. When the card is swiped at the smart terminal, the transaction information is sent by the smart terminal processor 10 to the merchant acquirer processor 12.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694